DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	This office action is in response to applicant's Arguments/Remarks filed 12/29/2021. Claims 1-3, 5-15 and 17-20 are pending, and claims 4 and 16 are cancelled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 5, 6, 10-13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2016/0182114 A1). 
Regarding claim 1, Tien discloses a case for removably receiving a separate and distinct mobile device (figure 2, a protective cover 100 for smart phone; paragraph 0010), the case comprising: a frame (figure 2, a shell 30),  the frame comprising a planar frame base from which a plurality of curving frame sides extend upwardly and inwardly thereby defining a frame cavity  (see figure 2,  the frame (i.e., a shell 30) comprising a planar frame base (i.e., a bottom plate 31) from which a plurality of curving frame sides (i.e., side walls of the shall 30) extend upwardly (i.e., side walls 32)  and inwardly (i.e., an upper portion of side walls of the shall 30) thereby defining a frame cavity (i.e., a concave portion 33 ); paragraph 0015), wherein the plurality of frame sides are adapted to flex outwardly, and wherein a gap exists at each corner of the frame cavity (see figure 2, gaps in corners side walls of the shall 30); and an elastomeric shell (figure 2,  a shell 20; paragraph 0014) comprising an elastomeric shell cavity defined by a planar shell base from which a plurality of adjacent shell sides extend upwardly and inwardly (figure 2, a concave portion 23, the elastomeric shell (i.e., the shell 20) comprising a elastomeric shell cavity (i.e., a concave portion 23) defined by a planar shell base (i.e.,   a bottom plate 21) from which a plurality of adjacent shell sides extend upwardly (i.e., convex portions 24) and inwardly (i.e., recesses 25); paragraphs 0012-0013), wherein the plurality of adjacent shell sides comprise a shell inner surface and a shell outer surface (figure 2, an inner and an outer surfaces of side walls of the shall 20), wherein the shell inner surface comprises a plurality of inner projections disposed at approximately even intervals(see figure 2, recesses 25), and the shell outer surface comprises a plurality of outer projections disposed at approximately even intervals (see figure 2, the convex portions 24), and a shell rim extending between the shell outer surface and the shell inner surface (see figure 2, an upper portion of the side walls of the sell 20), wherein the elastomeric shell cavity is adapted to enclose the mobile device(paragraph 0012, “…a first concave portion 23 for receiving the portable device”), wherein the frame cavity is adapted to enclose the shell cavity such that the frame base is in contact with the shell base and the outer projections contact the frame cavity (paragraph 0016, the first shell 20 is firmly received in the second shell 30”). Although Tien does not explicitly disclose the mobile device having a front device surface, a rear device surface opposite the front device surface, and a periphery extending between the front device surface and the rear device surface of the mobile device, Tien discloses “…a protective cover 100 for receiving and protecting an electronic device… a smart phone, or a tablet computer” (paragraphs 0010 and 0012).The protective cover 100  having a back and side walls (see figures 1-2, protective cover 100). Since Tien’s electronic device protective cover 100 having a back and side walls; and the electronic device having a front device surface, a rear device surface opposite the front device surface is notoriously well known in the art, it would have been obvious to one ordinary skill in the art that the protective cover of Tien can be used for a mobile device having a front device surface, a rear device surface opposite the front device surface, and a periphery extending between the front device surface and the rear device surface of the mobile device. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the protective cover of Tien to secure a mobile device having a front device surface, a rear device surface opposite the front device surface.

Regarding claim 2, as applied to the claim 1 above, Tien further discloses wherein a thickness of the elastomeric shell along at least a portion of a cross-section of the elastomeric shell cavity that includes one of the outer projections is uniform (see figure 2, right, left, upper and lower sides of the shell 20).

Regarding claim 3, as applied to the claim 1 above, Tien further discloses wherein the inner projections disposed on the shell inner surface are adapted to contact the periphery of the mobile device when the mobile device is enclosed by the elastomeric shell cavity (paragraphs 0012 and 0015-0016, the shell 20 for receiving the portable device and the shell 30 for receiving the shell 20).  

Regarding claim 5, as applied to the claim 1 above, Tien further discloses 
wherein the frame further comprises a frame rim (figure 2, an upper portion of the shell 30), and wherein the elastomeric shell further comprises a shell bezel defining the shell rim (figure 2, an upper portion of the shell 20), the shell bezel extending over at least a portion of the frame rim (figures 1-2, the shell bezel (i.e., the upper portion of the shell 20) extending over the coroners of the frame rim (i.e., the upper portion of the shell 30)).  

Regarding claim 6, as applied to the claim 5 above, Tien further discloses wherein opposing portions of the frame rim and the shell bezel are spaced apart to define an adhesive channel (figure 2, bottom plate 31; paragraphs 0015-0016, the opposing portions the  of the frame rim (i.e., edge of bottom plate 31 ) and the shell bezel (i.e., the upper portion of shell 20)  are spaced apart to define an adhesive channel, the case further comprising an adhesive (i.e., convex portions 24) extending along the adhesive channel (i.e., holes 34 ) and bonding the shell bezel(i.e., shell 20) to the frame rim (i.e., shell 30)).  

Regarding claim 10, as applied to the claim 1 above, Tien further discloses wherein each of the outer projections extends to and contacts the sides of the frame cavity (see figure 2, the outer projections (i.e., the convex portions) of sell 20 extends to and contacts the sides of the frame cavity (i.e., the sides of shell 30); paragraph 0015).

Regarding claim 11, as applied to the claim 1 above, Tien further discloses wherein a tangential plane tangential to at least three of the outer projections defines spaced-apart and collinear segments (figure 2, a tangential plane (i.e., a right, left, upper and lower sides of the shell 30) tangential to at least three of the outer projections defines spaced-apart (i.e., a right, left, upper and lower sides of the shell 20) and collinear segments; paragraphs 0015-0016).

Regarding claim 12, as applied to the claim 11 above, Tien further discloses wherein the frame further comprises a frame inner surface having a frame planar portion (figure 2, inner surface of the bottom plate 31), and wherein at least a majority of at least one of the segments defined by the outer projection extremities lies in abutment with the frame planar portion (paragraphs 0015-0016).

Regarding claim 13, as applied to the claim 1 above, Tien further discloses wherein each of the outer projections comprises an apex extending to and contacting the frame (paragraph 0016, the outer projections (i.e., the convex portions 24) is connected the frame (i.e., shell 30)).

Regarding claim 15, as applied to the claim 1 above, Tien discloses wherein the frame base includes an artifact opening extending through the frame base (figure 2, the frame base (i.e., the bottom plate 31) includes an artifact opening (i.e., gaps in corners side walls of the shall 30) extending through the frame base (i.e., the bottom plate 31)), the case further comprising a marking artifact attached to the frame base and protruding through the frame base through the artifact opening to expose portions of the marking artifact (figures 1-2, side walls of the shall 20; paragraphs 00150016, the marking artifact (i.e., side walls of the shall 20) is attached to the frame base (i.e., the bottom plate 31)).

Regarding claim 19, Tien discloses a case for removably receiving a separate and distinct mobile device (figure 2, a protective cover 100 for smart phone; paragraph 0010), the case comprising: -6-MOBILE DEVICE CASE WITH BONDED SOFT RESIN INSERT AND SHELL Application No.: 17/081,448 Docket No.: SPECK 3.OF-074a frame (figure 2, a shell 30)  defining a frame inner perimeter and configured for surrounding the periphery of the mobile device when the mobile device is received within the case and defining a frame recess (see figure 2,  the frame (i.e., a shell 30) defining a frame inner perimeter (i.e., an inner surface of the  shell 30; paragraph 0012); and an elastomeric shell (figure 2,  a shell 20; paragraph 0014) received in or configured for receipt in the frame recess and surrounded by or configured to be surrounded by the frame inner perimeter (paragraph 0015), the elastomeric shell further having a shell outer surface (figure 2, an outer surface of the shell 20), a shell inner surface opposite the shell outer surface (figure 2, an inner surface 23 of the shell 20), and a shell rim extending between the shell outer surface and the shell inner surface (figure 2, an upper surface of the shell 20), the shell inner surface defining a pocket configured for receiving the mobile device (paragraph 0012, “…concave portion 23 for receiving the portable device”), wherein the shell inner surface forms inner projections disposed at regular intervals upon the shell inner surface each having an inner extremity extending toward an inside of the elastomeric shell (see figure 2, inner projections(i.e., recesses 25 ); paragraphs 0013-0014) and each being configured for contact with the mobile device when the mobile device is arranged in the shell inner surface (paragraph 0013), and wherein the shell outer surface forms outer projections disposed at regular intervals upon the shell outer surface defining respective outer projection extremities and forms respective outer troughs extending between the outer projections and defining outer trough extremities (figure 2, outer projections (i.e., convex portions 24) of shell 20; paragraphs 0013 and 0015-0016) , the outer projections extending toward the frame inner perimeter such that each of the outer trough extremities is spaced further from the frame than adjacent ones of the outer projection extremities and contacts the frame (paragraphs 0015-0016, “… receiving holes 34 are … for receiving the convex portions 24 formed on the first shell 20, thereby the first shell 20 is firmly received in the second shell 30.”)  Although Tien does not explicitly disclose the mobile device having a front device surface, a rear device surface opposite the front device surface, and a periphery extending between the front device surface and the rear device surface of the mobile device, Tien discloses “…a protective cover 100 for receiving and protecting an electronic device… a smart phone, or a tablet computer” (paragraphs 0010 and 0012).The protective cover 100  having a back and side walls (see figures 1-2, protective cover 100). Since Tien’s electronic device protective cover 100 having a back and side walls; and the electronic device having a front device surface, a rear device surface opposite the front device surface is notoriously well known in the art, it would have been obvious to one ordinary skill in the art that the protective cover of Tien can be used for a mobile device having a front device surface, a rear device surface opposite the front device surface, and a periphery extending between the front device surface and the rear device surface of the mobile device. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the protective cover of Tien to secure a mobile device having a front device surface, a rear device surface opposite the front device surface.

Regarding claim 20, as applied to the claim 19 above, Tien further  discloses wherein a tangential plane tangential to at least three of the outer projection extremities defines spaced-apart and collinear segments (figure 2, a tangential plane (i.e., a right, left, upper and lower sides of the shell 30) tangential to at least three of the outer projections defines spaced-apart (i.e., a right, left, upper and lower sides of the shell 20) and collinear segments; paragraphs 0015-0016), and wherein the frame includes a frame inner surface having a frame planar portion (figure 2, inner surface of the bottom plate 31), and wherein at least a majority of at least one of the segments defined by the outer projection extremities lies in abutment with the frame planar portion (paragraphs 0015-0016).  

4.	Claims 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2016/0182114 A1) in view of Poon et al (U.S. Patent Pub. # US 2016/0015138 A1). 
Regarding claim 7, as applied to the claim 1 above, Tien further discloses wherein the frame includes a frame rim (figure 2, an upper edge side walls of the shell 30; paragraph 0015). Tien does not explicitly disclose the case further comprising an elastomeric bezel extending from the frame rim and extending over at least a portion of the shell rim. 
Poon et al discloses a frame of an electronic device case includes a frame rim (figures 1-2, an upper edge base 18 of a back cover 6; paragraphs 0018-0019), the case further comprising an elastomeric bezel extending from the frame rim and extending over at least a portion of the shell rim (figures 1-2, a base 10 of front cover 4; paragraphs 0017 and 0019).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bezel in electronic device cover of Poon et al in to the electronic device of Tien in order provide structural support the electronic device case.

Regarding claim 9, Tien in view of Poon et al discloses the apparatus of claim 7. Poon et al discloses wherein opposing portions of the shell rim and the elastomeric bezel are spaced apart a greater distance than portions of the elastomeric shell adjacent to the shell rim are spaced from opposing portions of the elastomeric bezel to define an adhesive channel (see figures 1-2, opposing portions of the shell rim (i.e., bottom edge of the back cover 6) and the elastomeric bezel (i.e., base 10 of the top cover 4) are spaced apart a greater distance than portions of the elastomeric shell  (i.e., item 16) adjacent to the shell rim  (i.e., upper edge of the back cover 6); paragraph 0019); paragraph 0019), the case further comprising an adhesive extending along the adhesive channel and bonding the elastomeric bezel to the shell rim (paragraph 0019).

Regarding claim 14, as applied to the claim 1 above, Tien does not disclose wherein either one or both of the frame and the elastomeric shell is translucent, transparent, or clear.
Poon et al discloses either one or both of the frame and the elastomeric shell is translucent, transparent, or clear (paragraph 0013, a top assembly having a transparent).

4.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2016/0182114 A1) in view of Rogers et al (U.S. Patent Pub. # US 2018/0027150 A1). 
Regarding claim 17, as applied to the claim 1 above, Tien further discloses   wherein the elastomeric shell defines a button cover configured for covering a button of a mobile device when the mobile device is received in the case (figure 2, holes 26 and 36 of shell 20 for buttons; paragraph 0018).
 Tien does not explicitly disclose the case further comprising a rigid button cap covering the button cover and extending through the frame. 
Rogers et al discloses an electronic device case comprising a rigid button cap covering the button cover and extending through a frame. (figures 2 and 3, a button 30; paragraphs 0024 and 0026).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a button cap in electronic device cover of Rogers et al in to the electronic device of Tien in order secure a button of an electronic device.

Regarding claim 18, Tien in view of Rogers discloses the apparatus of claim 17. Rogers et al discloses wherein the button cap is translucent, transparent, or clear and includes a print visible to the naked eye through the button cap (paragraph 0026).

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2016/0182114 A1) in view of Poon et al (U.S. Patent Pub. # US 2016/0015138 A1) further in view of Lai et al (U.S. Patent Pub. # US 2015/0295617 A1).
Regarding claim 8, Tien in view of Poon et al discloses the apparatus of claim 7. Tien further discloses wherein the frame includes a plurality of frame holes adjacent the frame rim (figure 2, holes 34; paragraphs 0016).
Tien in view of Poon et al does not explicitly disclose wherein portions of the elastomeric bezel extend through the plurality of frame holes.
	Lai discloses a portions bezel extend through a plurality of frame holes (figure 3, a case gasket 16 and a case cover 14; paragraph 0073, a portions bezel (i.e., a portions the case gasket 16) extend through a plurality of frame holes (i.e., apertures 92 of a case cover 14)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a portions bezel extend through a plurality frame holes in the electronic device case of Lai in to the electronic device case of Tien in view of Poon et al in order to more firmly attach and secure the top cover to the back frame/cover of the electronic device case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649